DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Status of the Application
Claims 20, 25-28, 30, 32-33, and 36-42 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 06/28/2022 are acknowledged.  Claims under consideration in the instant office action are claims 20, 25-28, 30, 32-33, and 36-42.
 Applicants' arguments, filed 06/28/2022, have been fully considered and they are deemed to be persuasive regarding Velada (EP 2,695,605). Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 25-28, 30, 32-33, and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Coates (US 2018/0214440) in view of Kohnert (US 5,747,030) and Gomi (US 4,649,044).
Rejection
Coates is drawn towards oral compositions comprising a quinoline compound and chlorhexidine (see abstract).  Coates teaches such compositions further comprising tranexamic acid as an active ingredient, and menthol as a flavouring agent (paragraphs 0122, 0125).  Coates teaches propylene glycol as a surfactant (paragraph 0129).  Coates teaches such compositions comprising water, which is present in amounts greater than 50% and up to 100% (see Examples 1-3).  Regarding the limitation “wherein the flavoring agent does not include carvone or an aldehyde moiety”, as amended on 11/11/2020, Coates teaches the incorporation of menthol and the compositions rendered obvious by the prior art does not require carvone or an aldehyde moiety.
Coates does not teach a composition further comprising propylene glycol, Tween 20, phosphoric acid, menthol, and sodium carboxymethyl cellulose in the recited amounts.
Kohnert is drawn towards compositions comprising tranexamic acid (claim 1).  Kohnert teaches such compositions comprising a non-ionic surfactant such as Tween 20 in an amount of 0.005 to 0.1% (col. 4, lines 5-8).  Kohnert teaches such compositions comprising phosphoric acid as a pH adjuster in combination with tranexamic acid for good stability, wherein the compositions have a pH value of 5.5-6.5 (see abstract; col. 3, lines 37-50; col. 4, lines 31-37). 
Gomi is drawn towards oral compositions comprising tranexamic acid (see abstract).  Gomi teaches that tranexamic acid can be formulated in an amount of 0.01 to 5%, for example in an amount of 3%, which results in an amount of 30 mg/ml (30 mg/ml = 3% x 10) (claim 1; Example 10).  Gomi teaches such compositions further comprising sodium carboxymethyl cellulose in an amount of 0.3 to 5% (col. 6, lines 59-65), and propylene glycol in an amount of 5% (Example 10).  Gomi teaches menthol in an amount of 0.2% (Example 1).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising propylene glycol, Tween 20, phosphoric acid, menthol, and sodium carboxymethyl cellulose in the recited amounts, as suggested by Kohnert and Gomi, and produce the instant invention.
One of ordinary skill in the art would have been motivated to incorporate phosphoric acid in order to produce a composition within a suitable pH range as taught by Kohnert, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
One of ordinary skill in the art would have been motivated to incorporate Tween 20 and sodium carboxymethyl cellulose since Tween 20 and sodium carboxymethyl cellulose are conventionally used surfactants and humectants which can be formulated with tranexamic acid as taught by Kohnert and Gomi, with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Regarding the limitation wherein the aqueous composition contains greater than 50% water,  wherein the surfactant is Tween 20 in an amount from about 0.1 % wt/vol to 2 % wt/vol, wherein sodium carboxymethyl cellulose is present in an amount from about 0.01 wt% to about 0.5 wt%, Coates teaches such compositions comprising water, which is present in amounts greater than 50% and up to 100% (see Examples 1-3).  Kohnert teaches such compositions comprising a non-ionic surfactant such as Tween 20 in an amount of 0.005 to 0.1% (col. 4, lines 5-8).  Gomi teaches that tranexamic acid can be formulated with sodium carboxymethyl cellulose in an amount of 0.3 to 5% (col. 6, lines 59-65).  Even though the range for component amounts as taught by Coates, Kohnert, and Gomi is not the same as the claimed amounts, Coates, Kohnert, and Gomi do teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of component amounts is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Regarding the limitation the solution retains at least about 90% of the tranexamic acid in solution in undegraded form after storage for 6 months at about 25°C and about 40% relative humidity, the solution exhibits minimal discoloration as determined by ΔE*< 5 after storage for 6 months at about 25°C and about 40% relative humidity, wherein the solution exhibits an average palatability score at least 2 points higher than a control solution consisting of tranexamic acid and water, wherein the solution exhibits lower average bitterness than a control solution consisting of tranexamic acid in water and scores at least 1.0 average points higher on a 5 point bitterness scale wherein 1 is most bitter and 5 is least bitter, when the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 12).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the stability profile, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.	
Applicant argues that the solutions of Kohnert, however, are stable only for 24 hours, and the solutions of Gomi require the presence of an aldehyde flavoring agent. Thus, there is no motivation for a person of skill in the art to combine the cited references in the manner required to arrive at the presently claimed invention.  The Examiner respectfully disagrees since there is a sufficient nexus to combine the prior art references since Coates, Kohnert, and Gomi are all drawn towards compositions that can comprise tranexamic acid.  Kohnert is not limited to specific embodiments, and teaches compositions that can achieve good stability for months and years (col. 4, lines 31-64).  Regarding the disclosure of an aldehyde flavoring agent, Gomi is merely relied on for the teaching that tranexamic acid can be formulated with sodium carboxymethyl cellulose, propylene glycol, and menthol, and Coates teaches the use of a number of sweeteners and flavouring agents, which can improve taste (paragraphs 0059, 0127).
	Applicant also argues that one of ordinary skill in the art would simply not consider Gomi. Gomi discloses that the use of an aldehyde flavoring will avoid discoloration of a composition containing an amino compound, such as tranexamic acid. (Gomi at 1:22-2:10.) In contrast, the claimed solutions require that no aldehyde-containing flavoring agent be used. Thus, one of ordinary skill in the art would not look to Gomi, which teaches away from the claimed compositions.  The Examiner respectfully disagrees since Gomi is merely relied on for the teaching that tranexamic acid can be formulated with sodium carboxymethyl cellulose, propylene glycol, and menthol, and Coates teaches the use of a number of sweeteners and flavouring agents, which can improve taste (paragraphs 0059, 0127).  Additionally, Coates teaches the use of colouring agents to address discoloration (Example 3).
	
Conclusion
Claims 20, 25-28, 30, 32-33, and 36-42 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629